The record discloses that the item of $686.13 with which the accountant is surcharged was money loaned to Warner from objectant’s personal funds, was a personal transaction and not a proper subject for surcharge. The item of $45.36 had been accounted for in the so-called agent’s account, and the item of $883, with which the accountant was surcharged, was a-part of appellant’s charge for legal services, and was chargeable upon objectant’s interest, not on the estate, and the surrogate was without power to disallow any portion thereof. The decree as to these items is reversed. The motion for a rehearing should have been granted to give accountant an opportunity to show the disbursements which appear from the agent’s account and which might properly offset the surcharges of items $622.51 and $257.33. The order of the Surrogate’s Court of Kings county denying motion for a rehearing is, therefore, reversed, and the matter remitted to the surrogate to take further proof, with costs to appellant. Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ., concurred.